NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 17, 2019*
                             Decided September 18, 2019

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 18-2223

ROBERT WILLIAMS,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

      v.                                         No. 15 C 8135

JONATHAN KELLY and WEXFORD                       Amy J. St. Eve,
HEALTH SOURCES, INC.,                            Judge.
    Defendants-Appellees.

                                      ORDER

       Robert Williams, an Illinois inmate, sued his prison’s medical providers for
violating the Eighth Amendment by failing to warn him of a potential side effect of a
prescription drug that he had taken without incident for over a decade. The district
court entered summary judgment for the defendants. Because Williams provided no



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-2223                                                                          Page 2

evidence that the defendants were deliberately indifferent to a serious problem with
Williams taking his drug, we affirm.

       We construe the facts and draw reasonable inferences in favor of the nonmoving
party, Williams. See Arnett v. Webster, 658 F.3d 742, 749 (7th Cir. 2011). Williams has
schizophrenia and bipolar disorder. Starting in the late-1990s, prison doctors prescribed
Risperdal to treat these conditions. Williams transferred to Stateville Correctional
Center in 2012, and he saw the prison’s psychiatrist, Dr. Jonathan Kelly, who renewed
Williams’s prescription for Risperdal. Williams continued to take Risperdal until March
2014, when, for the first time, he complained to Dr. Kelly that his chest was swelling.
Dr. Kelly told Williams that this condition, gynecomastia (increased breast tissue), was
a potential side effect of Risperdal. The doctor then prescribed another drug.

       Invoking 42 U.S.C. § 1983, Williams sued Dr. Kelly and Wexford Health Sources,
the prison’s medical-services contractor, for violating the Eighth Amendment. He
accused Dr. Kelly of deliberately ignoring his health needs by not warning him in 2012
that gynecomastia was a possible side effect of Risperdal. Williams also faulted
Wexford Health Sources for lacking a policy that requires prison doctors to warn
patients about the potential side effects of this drug.

       The district court entered summary judgment for the defendants. First, the court
ruled that Williams did not put forth evidence that Dr. Kelly departed from accepted
medical practice. Second, the court concluded that Williams failed to show that
Wexford’s policies caused a constitutional violation. See Monell v. Dep’t of Soc. Servs.,
436 U.S. 658 (1978).

        On appeal, Williams does not address the district court’s reasoning or make any
legal argument for disturbing the judgment. See FED. R. APP. P. 28(a)(8); Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Instead, he improperly incorporates other
documents by reference, see Albrechtsen v. Bd. of Regents of Univ. of Wis. Sys., 309 F.3d
433, 435–36 (7th Cir. 2002), relying entirely on his district-court brief and statement of
facts in opposition to the defendants’ motion for summary judgment. But even if we
generously construe his pro se appellate brief as arguing that he raised a triable
failure-to-warn claim against Dr. Kelly and Wexford, he must lose.

       To survive summary judgment, Williams had to furnish evidence that Dr. Kelly
knew of and disregarded a substantial risk of serious harm to Williams’s health.
See Farmer v. Brennan, 511 U.S. 825, 837 (1994). In the context of his claim that Dr. Kelly
No. 18-2223                                                                        Page 3

should have warned him about the risk of gynecomastia in 2012, Williams needed to
put forward evidence that this side effect posed a substantial risk of serious harm to
him. See id. But Williams has not presented any admissible evidence of the magnitude
of the risks of taking Risperdal long-term. Rather, his decade-long, problem-free use of
the drug suggests that in 2012 his continued use of the drug would pose little risk to
him. Based on this record and the facts available to Dr. Kelly in 2012, no reasonable jury
could conclude that his failure to warn was reckless. See id. at 839; see also Petties
v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (en banc).

       Williams’s claim against Wexford also fails. Williams needed to show that
Wexford knew about serious health risks created by its policies (or “gaps” in its
policies) regarding the side effects of drugs. See Whiting v. Wexford Health Sources, Inc.,
839 F.3d 658, 664 (7th Cir. 2016); Thomas v. Cook Cty. Sherriff’s Dep’t, 604 F.3d 293, 303
(7th Cir. 2010). But Williams has not furnished evidence that Wexford knew of any
doctors who had failed to warn their patients of substantially risky, serious side effects
from their prescribed drugs.
                                                                                  AFFIRMED